Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
2. 	Applicant’s election without traverse of claims 1-17 and 19-29 in the reply filed on 24 August 2021 is acknowledged.

Information Disclosure Statement
3. 	The Information Disclosure Statements submitted on 02 January 2020 and 22 September 2021 have been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-29 are pending, of which claim 18 has been withdrawn; and claims 1-17 and 19-29 are under consideration for patentability. 

Claim Objections
5. 	Claims 2-11, 14-17, and 20-29 are objected to because of the following informalities. 
Claims 2-11, 14-17, and 20-29 contain minor typographical and grammatical errors. 
Claim 2, line 1: The Examiner suggests changing “A system” to “The system.”
Claim 3, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 4, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 5, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 6, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 7, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 8, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 9, line 1: The Examiner suggests changing “A system according to 1” to “The system according to claim 1.” 
Claim 10, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 11, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 14, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 15, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 16, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 17, line 1: The Examiner suggests changing “A system” to “The system.” 
Claim 20, line 1: The Examiner suggests changing “A method” to “The method.” 
Claim 21, line 1: The Examiner suggests changing “A method” to “The method.” 
Claim 22, line 1: The Examiner suggests changing “A method” to “The method.” 
Claim 23, line 1: The Examiner suggests changing “A method” to “The method.” 
Claim 24, line 1: The Examiner suggests changing “A method” to “The method.” 
Claim 25, line 1: The Examiner suggests changing “A method” to “The method.” 
Claim 26, line 1: The Examiner suggests changing “A method” to “The method.” 
Claim 27, line 1: The Examiner suggests changing “A method according to 19” to “The method according to claim 19.” 
Claim 28, line 1: The Examiner suggests changing “A method” to “The method.” 
Claim 29, line 1: The Examiner suggests changing “A method” to “The method.” 
 Appropriate correction is required.

	Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

7. 	Claims 1-3, 12, and 19-21 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Albert et al. (US 2015/0073285 A1).
Regarding claim 1, Albert teaches a system for acquiring physiological data from a patient (ECG module removably connected to a mobile telecommunications device [abstract]), the system comprising:  
5a smartphone configured for wireless communication (smartphone [abstract, 0119]); 
an adapter for releasably mounting to the smartphone (the adapter is considered the case which holds the smartphone [FIG. 11A-11B, 0120]);
 a sensor module for releasably mounting to the adapter (an ECG electrode module is releasably mounted to the case through the mounting surface 1103 [0120]), the sensor module comprising at least one sensor for acquiring physiological data from the patient (ECG electrode module [0120]); and
 10a software app running on the smartphone for (i) wirelessly controlling operation of the sensor module and wirelessly receiving the physiological data from the sensor module (software app for receiving and analyzing information from the ECG electrode module [0046, 0091]), and (ii) wirelessly communicating with a remote location (communications with a remote location [0046, 0091]).
Regarding claim 2, Albert teaches wherein the software app running on the smartphone is configured to process the physiological data acquired by the sensor module and communicate the results of such processing to at least one of (i) a display screen on the smartphone ([0010, 0046, 0091]), and (ii) a remote location ([0010, 0046, 0091]).
Regarding claim 3, Albert teaches wherein the sensor module comprises a single lead ECG ([0098]). 
Regarding claim 12, Albert teaches a system for acquiring physiological data from a patient (ECG module removably connected to a mobile telecommunications device [abstract]), the system comprising: 
an adapter for releasably mounting to a smartphone (the adapter is considered the case which holds the smartphone [FIG. 11A-11B, 0120]);
 a sensor module for releasably mounting to the adapter (an ECG electrode module is releasably mounted to the case through the mounting surface 1103 [0120]), the sensor module comprising at least one sensor for acquiring physiological data from the 15patient (ECG electrode module [0120]); and 
a software app running on a smartphone for (i) wirelessly controlling operation of the sensor module and wirelessly receiving the physiological data from the sensor module (software app for receiving and analyzing information from the ECG electrode module [0046, 0091]), and (ii) wirelessly communicating with a remote location (communications with a remote location [0046, 0091]).
Regarding claim 19, Albert teaches a method for acquiring physiological data from a patient ([abstract]), the method comprising: 
providing a system ([abstract]) comprising:
 a smartphone configured for wireless communication (smartphone [abstract, 0119]); 
an adapter for releasably mounting to the smartphone (the adapter is considered the case which holds the smartphone [FIG. 11A-11B, 0120]);  
15a sensor module for releasably mounting to the adapter (an ECG electrode module is releasably mounted to the case through the mounting surface 1103 [0120]), the sensor module comprising at least one sensor for acquiring physiological data from the patient (ECG electrode module [0120]); and 
a software app running on the smartphone for (i) wirelessly controlling operation of the sensor module and wirelessly receiving the 20physiological data from the sensor module (software app for receiving and analyzing information from the ECG electrode module [0046, 0091]), and (ii) wirelessly communicating with a remote location (communications with a remote location [0046, 0091]);
 using the software app to control operation of the sensor module so as to acquire physiological data from the patient and transfer the physiological data from the sensor module to the smartphone ([0046, 0091]).
Regarding claim 20, Albert teaches wherein the software app running on the smartphone is configured to process the physiological data acquired by the sensor module and communicate the results of such processing to at least one of (i) a display screen on the smartphone ([0010, 0046, 0091]), and (ii) a remote 5location ([0010, 0046, 0091]).
Regarding claim 21, Albert teaches wherein the sensor module comprises a single lead ECG ([0098]).

	Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. 	Claims 4, 5, 7, 13, 14, 16, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. in view of Douglas et al. (US 2015/0065803 A1) .
Regarding claims 4 and 22, Albert teaches the system according to claim 1 and the method according to claim 19, including wherein the smartphone comprises 25a light source and a camera (the smartphone has a camera [0023]. Furthermore, the smartphone is an iPhone, which inherently has a light source or flashlight [0046, 0091]). 
Albert does not explicitly teach wherein the system further comprises an otoscope module for releasably mounting to the smartphone, the otoscope JOUDI-1-46 -module comprising optics for use in transmitting light from the light source of the smartphone to an anatomical site and for use in capturing an image of the anatomical site with the camera.
The prior art by Douglas is analogous to Albert, as they both teach the use of smartphones for monitoring physiological parameters or conditions ([abstract, 0167]). 
Douglas teaches wherein the system further comprises an otoscope module for releasably mounting to the smartphone, the otoscopeJOUDI-1-46 - module comprising optics for use in transmitting light from the light source of the smartphone to an anatomical site and for use in capturing an image of the anatomical site with the camera (portable otoscope attachment for smartphone [0167, 0170, claim 25, FIG. 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Albert’s smartphone with an attachable otoscope module, as taught by Douglas. The advantage of such modification will provide the smartphone with an imaging modality that is used to examine the ear for infections. 
Regarding claims 5 and 23, Douglas teaches wherein the optics comprise at least one fiber optic for use in transmitting light from the light source of the smartphone to an anatomical site (otoscope utilizes a fiber optic [0424-0425]), and at least one lens for use in capturing an image of the anatomical site with the camera (camera lens [0167, 0170, claim 25]).
Regarding claim 7, Douglas teaches wherein the otoscope module comprises an otoscope adapter body for releasably mounting to the 15smartphone (the otoscope adapter body is considered the case for the phone which is removable and comprises a connection interface to receive the modular otoscope attachment [0167, FIG. 57]. Figure 58 also demonstrates an alternate embodiment of a half case assembly that is attached to the top of the phone which allows for connection to the modular otoscope attachment [0156]), an otoscope optic body for releasably mounting to the otoscope adapter body (the modular otoscope attachment can attach to the phone case [0156, 0167, FIG. 57]), and a speculum holder body for releasably mounting to the otoscope optic body (the speculum cone is attached onto the top of the modular otoscope attachment and is further configured for insertion into the patient’s ear [0167, 0170, 0192, FIG. 57, FIG. 65A]), and further wherein the optics are contained in the otoscope optic body (the lens and fiber optics are contained with the otoscope attachment [0156, 0167, 0170, 0418, FIGS. 57-58]).
Regarding claim 13, Albert teaches a system for acquiring physiological data from a patient ([abstract]), the system comprising: 
a smartphone ([abstract, 0119]) comprising a light source and a camera (the smartphone has a camera [0023]. Furthermore, the smartphone is an iPhone, which inherently has a light source or flashlight [0046, 0091]). 
Albert does not explicitly teach an otoscope module for releasably mounting to the smartphone, the 25otoscope module comprising optics for use in transmitting light from the light JOUDI-1-48 - source of the smartphone to an anatomical site and for use in capturing an image of the anatomical site with the camera.
The prior art by Douglas is analogous to Albert, as they both teach the use of smartphones for monitoring physiological parameters or conditions ([abstract, 0167]). 
Douglas teaches an otoscope module for releasably mounting to the smartphone, the otoscopeJOUDI-1-46 - module comprising optics for use in transmitting light from the light source of the smartphone to an anatomical site and for use in capturing an image of the anatomical site with the camera (portable otoscope attachment for smartphone [0167, 0170, claim 25, FIG. 57]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Albert’s smartphone with an attachable otoscope module, as taught by Douglas. The advantage of such modification will provide the smartphone with an imaging modality that is used to examine the ear for infections. 
Regarding claim 14, Douglas teaches wherein the optics comprise at 5least one fiber optic for use in transmitting light from the light source of the smartphone to an anatomical site (otoscope utilizes a fiber optic [0424-0425]), and at least one lens for use in capturing an image of the anatomical site with the camera (camera lens [0167, 0170, claim 25]).
Regarding claims 16 and 25, Douglas teaches wherein the otoscope module comprises an otoscope adapter body for releasably mounting to the 15smartphone (the otoscope adapter body is considered the case for the phone which is removable and comprises a connection interface to receive the modular otoscope attachment [0167, FIG. 57]. Figure 58 also demonstrates an alternate embodiment of a half case assembly that is attached to the top of the phone which allows for connection to the modular otoscope attachment [0156]), an otoscope optic body for releasably mounting to the otoscope adapter body (the modular otoscope attachment can attach to the phone case [0156, 0167, FIG. 57]), and a speculum holder body for releasably mounting to the otoscope optic body (the speculum cone is attached onto the top of the modular otoscope attachment and is further configured for insertion into the patient’s ear [0167, 0170, 0192, FIG. 57, FIG. 65A]), and further wherein the optics are contained in the otoscope optic body (the lens and fiber optics are contained with the otoscope attachment [0156, 0167, 0170, 0418, FIGS. 57-58]).

10. 	Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. in view of Douglas et al., and further in view of Das et al. (US 2018/0168440 A1)
Regarding claims 6, 15, and 24, Albert in view of Douglas suggests the system and method according to claims 4, 13, and 22. Albert and Douglas do not explicitly teach wherein the optics of the otoscope module are contained within a 3D printed element.
The prior art by Das is analogous to Albert, as they both teach handheld devices for monitoring physical aspects of a user ([abstract, 0023-0025]). 
Das teaches wherein the optics of the otoscope module are contained within a 3D printed element ([0048]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the otoscope assembly suggested by Albert in view of Douglas to be housed in a 3D-printed component, as taught by Das. The advantage of such modification may enhance the build quality of the otoscope assembly by storing the components in a housing. 

11. 	Claims 8, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. in view of Douglas et al, further in view of Fletcher et al. (US 2013/0300919 A1).
Regarding claims 8, 17, and 26, Albert in view of Douglas suggests the system and method according to claims 7, 16, and 25. Albert and Douglas do not explicitly teach wherein the otoscope optic body is magnetically mounted to the otoscope adapter body, and further wherein the speculum holder body is magnetically mounted to the otoscope optic body.
The prior art by Fletcher is analogous to Albert, as they both teach attachments disposed on a smartphone for monitoring a user (imaging apparatus or otoscope is attached to the mobile phone for monitoring a user’s anatomical sites [abstract, 0041-0042]). 
Fletcher teaches wherein the otoscope optic body is magnetically mounted to the otoscope adapter body (the imaging apparatus or otoscope optic body 104 is releasably attached to the otoscope adapter body or casing 102 of the phone 12 through the use of a magnet 108 [0041-0042, 0066-0067, FIG. 12A-12B]).  
Fletcher does not explicitly teach wherein the speculum holder body is magnetically mounted to the otoscope optic body. However, Fletcher teaches the use of a magnet 108 for coupling components or devices to each other [0066-0067, FIG. 12A-12B]. Therefore, the Examiner respectfully submits that it would have been obvious to also apply the magnet 108 to mount the speculum holder body to the otoscope optic body. This modification would provide the same or similar advantages as seen above from using the magnet 108 to mount the otoscope optic body or imaging apparatus 104 to the otoscope adapter body 102 of the phone 12 [0041-0042, 0066-0067, FIG. 12A-12B]. Specifically, the primary advantage allows for tightly securing components to each other with a magnet (see MPEP 2143). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the otoscope and speculum attachment suggested by Albert in view of Douglas with a magnet, as taught by Fletcher. The advantage of such modification will tightly secure the smartphone, the otoscope, and the speculum to each other through the use of the magnet. 

12. 	Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. in view of Lee et al. (US 2017/0014079 A1).
Regarding claims 9 and 27, Albert teaches the system according to claim 1 and the method according to claim 19. Albert does not explicitly teach a wireless blood 25pressure cuff for wirelessly communicating with the smartphone.  
The prior art by Lee is analogous to Albert, as they both teach the use physiological sensors that are connected to a smartphone ([0018]). 
Lee teaches a wireless blood pressure cuff for wirelessly communicating with the smartphone ([0018]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Albert’s smartphone to be wirelessly connected with a blood pressure cuff, as taught by Lee. The advantage of such modification will allow the smartphone to be able to process blood pressure measurements. 

13. 	Claims 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Baumann (US 2020/0315583 A1).
Regarding claims 10 and 28, Albert teaches the system according to claim 1 and the method according to claim 19. Albert does not explicitly teach wherein the sensor module comprises an ultrasound unit and a pressure transducer unit configured to measure the pressure applied by the ultrasound unit against tissue.
Baumann is analogous to Albert, as they both teach physiological sensors that can be applied to the external surface of the user ([abstract, 0237, claim 40]). 
Baumann teaches wherein the sensor module comprises an ultrasound unit and a pressure transducer unit configured to measure the pressure applied by the ultrasound unit against tissue ([0237, claim 40]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Albert’s sensor with an ultrasound unit and pressure transducer unit, as taught by Baumann. The advantage of such modification will allow for using an ultrasound to monitor a user’s tissue. Furthermore, this will allow for indicating the elasticity of a target vein when pressure is applied from the ultrasound unit. 

14. 	Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al. in view of Fletcher et al. 
Regarding claims 11 and 29, Albert teaches the system according to claim 1 and the method according to claim 19. Albert teaches wherein the adapter comprises an adapter body (the case body which holds the smartphone [FIG. 11A-11B, 0120]), the sensor module comprises a sensor body (ECG electrode [0120]). 
Albert does not explicitly teach wherein the sensor module is releasably mounted to the adapter body by magnets. However, Fletcher teaches wherein the sensor module is releasably mounted to the adapter body by magnets (Fletcher teaches the attachment of components to the adapter body or casing 102 of the phone 12 with a magnet 108 [0041-0042, 0066-0067, FIG. 12A-12B]). 
 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Albert’s sensor module to be attached to the adapter body of the smartphone with the use of a magnet, as taught by Fletcher. The advantage of such modification will provide a secure alternative for attaching Albert’s ECG unit to the mobile phone. 

Statement on Communication via Internet
 15. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792